DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-29-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0301747 hereinafter Ose in view of WO 2017/142295 A1 [English equivalent US 2021/0194044] hereinafter Shin. 
Regarding Claims 1 and 11, Ose teaches an all-solid-state lithium ion secondary battery (see figure 1) comprising: a cathode (first electrode) [2]; an anode (second electrode) [3]; and a solid electrolyte layer [1] disposed between the cathode and the anode (paragraph 83), wherein the solid electrolyte layer [1] comprises an oxide-based solid electrolyte and is a sintered structure of solid electrolyte powder (paragraphs 37, 40). Ose further teaches that the solid electrolyte material has a BET specific surface of 6.6 m2/g and an average particle diameter of 1 µm (see Table 1) but does not disclose the D10% diameter, D50% diameter, and D90% diameter of the solid electrolyte powder. 
However, Shin teaches an all-solid-state lithium ion secondary battery that comprises a solid electrolyte material [DBE160] (paragraph 48) having a D10 diameter of 1.24 µm, D50 diameter of 2.19 µm, and D90 diameter of 3.80 µm (paragraphs 49-50 and see Table 1). Therefore, it would have been obvious to one of ordinary skill in the art to form a solid electrolyte material having such D10, D50 and D90 diameters before the effective filing date of the claimed invention because Shin discloses that such electrolyte material having a small particle size and a uniform particle distribution increases the number of contact interfaces between an electrode active material and the solid electrolyte and the number of channels of paths for lithium ion exchange, which are very advantageous for fast charge/discharge of a battery using the solid electrolyte while maintaining the life of the battery (paragraph 29). 
Regarding Claims 2-3 and 12-13, the combination teaches that the average particle diameter of the solid electrolyte powder 1 µm or less and expected to have a crystallite diameter of 100 Å or more (see Ose and Shin described above). 
Regarding Claims 4-5 and 14-15, the combination teaches that the solid electrolyte powder is phosphoric acid-based solid electrolyte having a NASICON structure (paragraphs 36-37 of Ose). 
Regarding Claim 6, Ose teaches a method for producing the all solid battery comprising: preparing a multilayer structure including oxide-based solid electrolyte layer [1]; a cathode (first electrode) [2]; an anode (second electrode) [3]; and firing the multilayer structure (paragraphs 62, 77-85). 
Ose further teaches that the solid electrolyte material has a BET specific surface of 6.6 m2/g and an average particle diameter of 1 µm (see Table 1) but does not disclose the D10% diameter, D50% diameter, and D90% diameter of the solid electrolyte powder. 
However, Shin teaches an all-solid-state lithium ion secondary battery that comprises a solid electrolyte material [DBE160] (paragraph 48) having a D10 diameter of 1.24 µm, D50 diameter of 2.19 µm, and D90 diameter of 3.80 µm (paragraphs 49-50 and see Table 1). Therefore, it would have been obvious to one of ordinary skill in the art to form a solid electrolyte material having such D10, D50 and D90 diameters before the effective filing date of the claimed invention because Shin discloses that such electrolyte material having a small particle size and a uniform particle distribution increases the number of contact interfaces between an electrode active material and the solid electrolyte and the number of channels of paths for lithium ion exchange, which are very advantageous for fast charge/discharge of a battery using the solid electrolyte while maintaining the life of the battery (paragraph 29). 
Regarding Claims 7-8 the combination teaches that the average particle diameter of the solid electrolyte powder 1 µm or less and expected to have a crystallite diameter of 100 Å or more (see Ose and Shin described above). 
Regarding Claims 9-10, the combination teaches that the solid electrolyte powder is phosphoric acid-based solid electrolyte having a NASICON structure (paragraphs 36-37 of Ose). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729